PER CURIAM.
We affirm the judgment of the trial court and the order revoking appellant’s probation, but we agree with appellant that there are imperfections in the two sentences which the court imposed upon him. The present sentences do not specify the amount of credit for time served as Section 921.161(1), Florida Statutes (1975), requires. Brooks v. State, 349 So.2d 794 (Fla.2d DCA 1977). Moreover, the phrase “at hard labor” in the sentences is improper. Brooks v. State, supra. We remand these cases for correction of the sentences, and appellant need not be present at that time.
SCHEB, Acting C. J., and OTT and DAN-AHY, JJ., concur.